DETAILED ACTION
1.	The present application 16/779,434, filed on 01/31/2020, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings received on 01/31/2020 are accepted by the Examiner.
Priority
3.	Acknowledgment is made of applicant's claim for provisional application No. 62/913,885 filed on 10/11/2019, now Patent No. 10,684,753. 

Review under 35 USC § 101
4.	Claims 1-21 are directed to a method, a system and an article of manufacture.  Claims 1-7 are appeared to be in one of the statutory categories [e.g. a process]. Claims 1-7 recite a method for ranking news articles in a news recommendation system.  Claims 1-7 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 8-14 are appeared to be in one of the statutory categories [e.g. a machine].  Claims 8-14 recite a system comprising a storage device configured to rank news articles in a news recommendation system.  Claims 8-14 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.    Claims 15-21 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a computer program product for ranking news articles in a news recommendation system comprising a non-volatile computer readable storage medium having program code embodied therewith. The computer readable storage medium (See Applicant’s specification, PGPUB para. [0153]-para. [0154]), the computer-readable storage medium is a physical or tangible medium storage device used to store program code rather than a medium that propagates or transmits program code.   The computer-readable storage medium is not a computer readable signal media. In addition, claims 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7-10, 12, 14-17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2012/0109966 A1) and in view of Curtiss et al. (US 2005/0060312 A1), hereinafter Curtiss.

	Referring to claim 1, Liang discloses a computer-implemented method for ranking news articles in a news recommendation system (See para. [0008], para. [0012] and [0081], a content recommendation system “CRS” produces a list of entities/concepts that are most popular at a current time for a given category; determines news relevancy based on history of individual news and rank each news cluster based on importance), the method comprising:
See para. [0025] and Figure 2, a content ingester 211 receives and indexes content from various content sources 255, including sources such as websites, blogs, news feeds or etc.); 
clustering the news articles according to content of the news articles (See para. [0012] -para [0014] and para. [0024] and [0025], the content recommendation system CRS indexes a corpus of content items obtained from various content sources by determining semantic information includes determining categories [e.g. cluster/group] that are associated with the determined entities the content items [e.g. websites, blogs, news feeds or etc.], the CRS recommends content items that include or related to one or more specified categories using a category identifier 213); 
forming a set of ranked clusters, including: ranking news articles […]based on trustworthiness (See para. [0018], [0019] and para. [0074] and Figure 1, the CRS determines content items including finding content items that match or related to at least one of the specified categories, the determined content items are ranked by factors including source credibility, popularity of the topic, regency or the like) and linking volume for each news source of news articles (See para. [0079] and para. [0080], ranking the article groups including source diversity of the articles, preferred articles that are associated/inked by different sources);
ranking clusters […]based on cluster size (See para. [0021] [0077]-para. [0080] and Figure 1, the CRS further determines popular and/or emerging categories, popular and/or emerging categories are automatically determined based on popularity ranking and detection of emerging categories, by aggregating popularity measures of entities and documents that belong to each category, the CRS arranges similar articles that cover the same topic into a group category, the article groups/categories are ranked by the number of articles in each group, the larger the group size, the more popular the story is); and 
See para. .[0021], para. [0025], para. [0075] and para. [0081] and Figures 3A-3C, a user interacts with the CRS’s web browser to view news items organized by content relevance ranking based on query matching and popularity ranking, note in para. [0021] and para. [0031], the CRS is configured to provide a feed, stream or other dynamic collections that be part of an automated news service that is requested/subscribed by an user).
Liang discloses everything except ranking news articles within the set of ranked clustered based on cluster size.
However, Curtiss discloses ranking news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size (See para.  [0034], para. [0048]-para. [0051] and para. [0057], a group of metrics includes the number of articles produced by the news source during a given time period, an average length of an article from the news source, the importance of coverage from the news source, a breaking new score, usage pattern, human opinion, circulation statistics, the size of the staff associated with the news source, the number of new sources associated with the news source, the number of original name entitles the source news, produces within a cluster of articles, the breath of coverage, international diversity, note in para. [0048]-para. [0051], the news article are ranked based on news scores, all articles in the cluster are sorted by the time in increasing order, the cluster size of each cluster is compared to a predetermined value 30).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the ranking feature of the Liang’s system to rank news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size taught by Curtiss. Skilled artisan would have been 
As to claims 2, 9 and 16, Liang discloses determining a news ranking score for each news article (See para. [0014], ranking each content items, the more relevant content item appear before less relevant content item), wherein the news ranking score includes entity relevance score and the source relevance score; and ranking news articles […] sequentially by publication date […](See para. [0019] , para [0047] and para. [0074], determining relevant content items may include finding content items that match or are otherwise related to at  least one of the specified categories, the determined content items are ranked including recency [recently published], source credibility, relevancy and importance) . 
Liang does not explicitly disclose a final news score is weighted sum of scores within each cluster.
Curtiss discloses wherein the news ranking score is a weighted sum (See para. [0062], a final score (source rank) for considered including at least part on the group of metrics) of the entity relevance score (See para. [0052], the metrics includes the fifth metric comprises a value representing individual articles s’ click usage that are relevant to users preferences) and the source relevance score (See para. [0034] the metrics includes the first metric in determining the quality of a news source may include the number of articles produced by the news source during a given time period); and ranking news articles within each cluster sequentially by publication date and the news ranking score (See para. [0037], the metrics includes the fourth metric comprises breaking news score includes the time of article is published, a high score is given to the article is published after the news event happen and a low score is given to the article to the article is published after much time had elapsed since the news event happen).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to include a final news score which is a weighted sum of scores within each cluster, taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a particular topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both of the references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both of the references highly suggests an expectation of success.
As to claims 3, 10 and 17, Liang discloses determining an entity relevance score for each news article, wherein the entity relevance score is based on a relevance of the news article to an entity mentioned in the news article (See para. [0017] and para. [0047], the CRS ranks each entities or articles based on importance and relevance to the main subject of the content item, the ranking includes number of mentions [e.g. references] of each entity in the text, positions of the mentions in the text [e.g. entities appearing in document title may be weighted more] or etc.). 
As to claims 5, 12 and 19, Liang in view of Curtiss discloses determining a source relevance score for each news article, wherein the source relevance score is based on an empirically determined influence of a news source relative to influences of other news sources (See para. Curtiss, para.[0031],  Source rank field stores a value that used to adjust the ranking of articles (or documents) retrieved from the source identified in source field, the ranking of an article from a higher quality news source may be adjusted to be higher than an article on the same topic from a lower quality news source, the value of a given news source may be based at least in part on the credibility, accuracy of reporting, professionalism in writing, etc. of the news source). 
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to include a source relevance score, taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a particular topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both of the references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both of the references highly suggests an expectation of success.
As to claims 7, 14 and 21, Liang discloses further comprises: determining a clustering ranking score (See para. [0018], [0019] and para. [0074] and Figure 1, the CRS determines content items including finding content items that match or related to at least one of the specified categories, the determined content items are ranked by factors including source credibility, popularity of the topic, regency or the like) […] including: […] cluster size (See para. [0021] [0077]-para. [0080] and Figure 1, the CRS further determines popular and/or emerging categories, popular and/or emerging categories are automatically determined based on popularity ranking and detection of emerging categories, by aggregating popularity measures of entities and documents that belong to each category, the CRS arranges similar articles that cover the same topic into a group category, the article groups/categories are ranked by the number of articles in each group, the larger the group size, the more popular the story is); and ranking the clusters sequentially by update date  (See para. [0019] , para [0047] and para. [0074], determining relevant content items may include finding content items that match or are otherwise related to at  least one of the specified categories, the determined content items are ranked including recency [recently published], source credibility, relevancy and importance), clustering ranking score, and cluster size (See para. [0080], article groups are ranked by various factors including the number of articles in each group, publication date of the articles, source diversity or etc.). 
Liang does not explicitly disclose ranking clusters within the set of ranked clusters includes summing the weighted cluster size.
However, Curtiss discloses identifying a maximum news ranking score for all the news within the cluster (See para. [0062], a final score (source rank) for considered including at least part on the group of metrics); ranking news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size (See para.  [0034], para. [0048]-para. [0051] and para. [0057], a group of metrics includes the number of articles produced by the news source during a given time period, an average length of an article from the news source, the importance of coverage from the news source, a breaking new score, usage pattern, human opinion, circulation statistics, the size of the staff associated with the news source, the number of new sources associated with the news source, the number of original name entitles the source news, produces within a cluster of articles, the breath of coverage, international diversity, note in para. [0048]-para. [0051], the news article are ranked based on news scores, all articles in the cluster are sorted by the time in increasing order, the cluster size of each cluster is compared to a predetermined value 30).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to include a final news score which is a weighted sum of scores within each cluster, taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a particular topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both of the references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both of the references highly suggests an expectation of success.
Referring to claims 8 and 15, Liang discloses news ranking system (See para. [0008], para. [0012] and [0081], a content recommendation system “CRS” produces a list of entities/concepts that are most popular at a current time for a given category; determines news relevancy based on history of individual news and rank each news cluster based on importance), the system comprising: a bus system ( See para. [0087] and Figure 5, computer system 500); a storage device connected to the bus system (See para. [0087] data repositories 520), wherein the storage device stores program instructions; and a number of processors connected to the bus system (See para. [0087] and Figure 5, one or more central processing units CPU), wherein the number of processors execute the program instructions (See para. [0087] and para. [0094], the content recommendation system implemented as instructions by a virtual machine that executes as one of programs 530): to ingest news articles from a plurality of news sources (See para. [0025] and Figure 2, a content ingester 211 receives and indexes content from various content sources 255, including sources such as websites, blogs, news feeds or etc.); to cluster the news articles according to content of the news articles (See para. [0012] -para [0014] and para. [0024] and [0025], the content recommendation system CRS indexes a corpus of content items obtained from various content sources by determining semantic information includes determining categories [e.g. cluster/group] that are associated with the determined entities the content items [e.g. websites, blogs, news feeds or etc.], the CRS recommends content items that include or related to one or more specified categories using a category identifier 213); and to form a set of ranked clusters, including: to rank news articles […] based on trustworthiness (See para. [0018], [0019] and para. [0074] and Figure 1, the CRS determines content items including finding content items that match or related to at least one of the specified categories, the determined content items are ranked by factors including source credibility, popularity of the topic, regency or the like) and linking volume for each news source of news articles (See para. [0079] and para. [0080], ranking the article groups including source diversity of the articles, preferred articles that are associated/inked by different sources); to rank clusters …] based on cluster size (See para. [0021] [0077]-para. [0080] and Figure 1, the CRS further determines popular and/or emerging categories, popular and/or emerging categories are automatically determined based on popularity ranking and detection of emerging categories, by aggregating popularity measures of entities and documents that belong to each category, the CRS arranges similar articles that cover the same topic into a group category, the article groups/categories are ranked by the number of articles in each group, the larger the group size, the more popular the story is); and to digitally present the set of ranked clusters in a graphical user interface of the subscription-based news system (See para. .[0021], para. [0025], para. [0075] and para. [0081] and Figures 3A-3C, a user interacts with the CRS’s web browser to view news items organized by content relevance ranking based on query matching and popularity ranking, note in para. [0021] and para. [0031], the CRS is configured to provide a feed, stream or other dynamic collections that be part of an automated news service that is requested/subscribed by an user). 
Liang discloses everything except ranking news articles within the set of ranked clustered based on cluster size.
However, Curtiss discloses ranking news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size (See para.  [0034], para. [0048]-para. [0051] and para. [0057], a group of metrics includes the number of articles produced by the news source during a given time period, an average length of an article from the news source, the importance of coverage from the news source, a breaking new score, usage pattern, human opinion, circulation statistics, the size of the staff associated with the news source, the number of new sources associated with the news source, the number of original name entitles the source news, produces within a cluster of articles, the breath of coverage, international diversity, note in para. [0048]-para. [0051], the news article are ranked based on news scores, all articles in the cluster are sorted by the time in increasing order, the cluster size of each cluster is compared to a predetermined value 30).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the ranking feature of the Liang’s system to rank news articles within each cluster and ranking clusters within the set of ranked clusters based on cluster size taught by Curtiss. Skilled artisan would have been motivated to improve ranking of news articles to obtain the latest news regarding a particular topic via the Internet (See Curtiss, para. [0004] and para. [0005]). In addition, both of the references (Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as improving ranking of news articles. This close relation between both of the references highly suggests an expectation of success.
6.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2012/0109966 A1) and in view of Curtiss (US 2005/0060312 A1) and further in view Denninghoff (US 2014/0164352 A1).
As to claims 4, 11 and 18, Liang discloses wherein determining the entity relevance score further comprises: identifying main entities in each article (See para. [0017] and para. [0047], the CRS ranks each entities or articles based on importance and relevance to the main subject of the content item) using a machine learning model that independently derives features from the title, description, and content of each article (See para. [0002] and para. [0047], the CRS uses machine learning to builds a classifier from a set of articles including keys terms, characteristics of categories of the articles/entities), wherein identifying the main entries includes: phrase matching of the title to identify a main entity (See para. [0047], the CRS ranks entities/articles by their relevance to the main subject of content item); and natural language processing of the description and content to identify the main entity (See para. [0002] and para. [0047], the machine learning techniques are using a set of human-labeled examples are collected as training data to build classifiers and matching the main subject of the content item to the classifiers).
Liang in view of Curtiss does not explicitly disclose n-gram modeling that counts a number of tokens that match with each n-grams of an entity name, and then weights the counts exponentially. 
Denninghoff discloses n-gram modeling that counts a number of tokens that match with each n-grams of an entity name (See para. [0008] and Figure 3, using an n-gram hash to match an identifier), and then weights the counts exponentially (See para [0849], using exponential decay weight function to access events)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the relevance function of the Liang’s system to include n-gram modeling, taught by Denninghoff. Skilled artisan would have been motivated to find and display desired content efficiently, conveniently and reliability via the Internet since large number of n-gram hashes are calculated efficiently over a lengthy symbol sequence (See Denninghoff, para. [0002] and para. [0078]). In addition, all the of the references (Denninghoff, Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as searching and navigating specific document/article content. This close relation between both of the references highly suggests an expectation of success.
7.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2012/0109966 A1) and in view of Curtiss (US 2005/0060312 A1) and further in view Bannur et al. (US 2015/0046442 A1), hereinafter Bannur.
As to claims 6, 13 and 20, Curtiss also discloses building a mapping from news sources to domains, including grouping News articles by news sources and extracting domains from the URLs of news articles (See Curtiss, para. [0003] and para. [0069], determining the news source based on URL , for example www.ccn.com/2003/abc/inde.html is corresponds to the new source “CNN”); for each news source, sequentially looking up the domains in a database of website popularity by frequency until a match is made(See Curtiss, para. [0052] and para.  [0063] and para. [0064], the ranking scores includes a value representing usage pattern, the well-known sites and popular sites such as CNN tend to be has high score than the less popular sites, such as Unknown Town news).
Liang in view of Curtiss does not explicitly removing news articles published by news sources that rank below a popularity threshold.
Bannur discloses removing news articles published by news sources that rank below a popularity threshold (See para. [0023], the system removes news content that are rom a particular URL that have ranking below a utility threshold).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to modify the scores of the Liang’s system to remove news articles published by news sources that rank below a popularity threshold, taught by Bannur. Skilled artisan would have been motivated to utilize user defined data that are available for augment the set of search results to locate topics that may be interesting to the user (See Bannur, para. [0017]). In addition, all of the references (Bannur, Curtiss and Liang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as returning relevant results to user. This close relation between all of the references highly suggests an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moerchen et al. (US 2008/0208847 A1) discloses documents and/or document clusters are ranked with respect to their geographical locations and/or user specific (e.g., user input) relevance. Highly relevant documents and/or document clusters are assigned higher ranks than less relevant documents and/or clusters. In this way, ranked lists of documents and/or clusters, top clusters (e.g., top stories), top documents (e.g., most important articles), etc. may be served (e.g., presented, delivered, etc.) to users.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUK TING CHOI
Examiner
Art Unit 2153



/YUK TING CHOI/            Primary Examiner, Art Unit 2153